Per Curiam.
Here the judgment was confessed by Mr. J. Riddle, who had specially appeared for but one of the de*295fendants; and as the acknowledgment does not expressly appear to have been meant for both, we cannot intend that the attorney considered he was acting under any other authority than that by which he originally appeared. Although the acknowledgment is made in behalf of the “ defendant,” in the singular number, which in strictness, is applicable only to one ; yet if the attorney who confessed the judgment had appeared for both, there might perhaps be a difference: but here it is plain, Mr. Riddle considered himself throughout as the attorney of only John Kimmel, and as the execution is against both defendants, while the judgment is against but one, it must be set aside.
Execution set aside.